Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

East Cooper Surgical Associates,
(PTAN: 2193; NPI 1265442958),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-335
Decision No. CR3235

Date: May 20, 2014

DECISION REMANDING AND DISMISSING CASE

This case is remanded to the Centers for Medicare & Medicaid Services (CMS) pursuant
to 42 C.F.R. § 498.56(d),' for processing of Petitioner’s application for reactivation of its
billing privileges in accordance with 42 C.F.R. § 424.540 and the CMS policies discussed
in the following opinion. This case is dismissed pursuant to 42 C.F.R. § 498.70(b) to
permit action by CMS in accordance with current CMS policy and because Petitioner
does not presently have a right to a hearing. This dismissal is without prejudice to any
right of Petitioner to request a hearing as to a determination by CMS on remand that
triggers such a right.

Either party may request in writing that I vacate, for good cause, the dismissal within 60
days of the date of this Order. 42 C.F.R. § 498.72. Any other objection to this Order
must be filed within ten days of the date of this Order.

' References are to the revision of the Code of Federal Regulations (C.F.R.) in effect at
the time of the initial and reconsideration determinations, unless otherwise stated.
I. Procedural History and Findings of Fact

Palmetto GBA (Palmetto) is a Medicare contractor. Petitioner is East Cooper Surgical
Associates. On September 30, 2011, Palmetto sent Petitioner a letter requesting that
Petitioner revalidate its Medicare enrollment information and stating that if Petitioner
failed to submit a complete enrollment application and all supporting documentation
within 60 days, Petitioner’s Medicare billing privileges may be deactivated. CMS
Exhibit (Ex.) 1. On April 5, 2012, Palmetto notified Petitioner by letter that its Medicare
billing privileges were deactivated effective April 5, 2012, because Petitioner failed to
timely submit a complete Medicare enrollment application in response to the September
30, 2011 Palmetto revalidation request. The April 5, 2012 Palmetto deactivation letter
states:

The deactivation of Medicare billing privileges is considere
an action to protect from the misuse of your billing number
and to protect the Medicare Trust Funds from unnecessary
overpayments. This deactivation does not have any effect on
your participation agreement and/or any conditions of
participation.

CMS Ex. 4 at 3.

On May 9, 2013, Palmetto received an enrollment application from Petitioner. CMS Ex.
10 at 7; CMS Ex. 3 J 10. Palmetto notified Petitioner by letter dated July 2, 2013, that
Petitioner’s enrollment application was approved with a period for retroactive filing of
claims beginning April 23, 2013. CMS Exs. 7, 9.

Petitioner requested reconsideration of Palmetto’s initial determination. CMS Ex. 8. On
October 3, 2013 a Palmetto hearing officer notified Petitioner by letter that the request for
an earlier effective date was denied. The hearing officer cited 42 C.F.R. §§ 424.520-.521
as the basis for her decision and she reasoned that Petitioner’s effective date of Medicare
enrollment could be no earlier than Palmetto’s receipt on May 23, 2013, of Petitioner’s
application that could be processed to completion. CMS Ex. 9. The hearing officer’s
reasoning is fatally flawed. Petitioner submitted the CMS-855] application received by
Palmetto on May 9, 2013, not for the purpose of enrollment as it was already enrolled in
Medicare and its enrollment was never revoked. Rather, the CMS-855I was submitted by
Petitioner to reactive its billing privileges that had been deactivated on April 5, 2012.

Petitioner requested a hearing before an administrative law judge (ALJ) on November 29,
2013. The case was assigned to me for hearing and decision and on December 6, 2013,
an Acknowledgment and Prehearing Order (Prehearing Order) was issued at my
direction.
On January 6, 2014, CMS filed a motion for summary judgment with CMS exhibits
(CMS Exs.) 1 through 10. On January 28, 2014, Petitioner filed a response

in opposition to the CMS motion for summary judgment with Petitioner’s exhibits (P.
Exs.) | through 3.’ On February 20, 2014, CMS filed a reply brief with CMS Exs. 11
and 12. The parties have not objected to my consideration of the proffered exhibits and
all are admitted and considered.

II. Discussion
A. Applicable Law

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Payment under the program for services rendered to Medicare-eligible
beneficiaries may only be made to eligible providers of services and suppliers.’ Act

§§ 1835(a) (42 U.S.C. § 1395n(a)); 1842(h)(1) (42 U.S.C. § 1395(u)(h)(1)).
Administration of the Part B program is through contractors such as Palmetto. Act

§ 1842(a) (42 U.S.C. § 1395u(a)).

The Act requires the Secretary of Health and Human Services (the Secretary) to issue
regulations that establish a process for the enrollment of providers and suppliers,
including the right to a hearing and judicial review of certain enrollment determinations.
Act § 1866(j) (42 U.S.C. § 1395ce(j)).

> CMS failed to assemble and mark its exhibits and failed to submit a list of exhibits as
directed by the Prehearing Order §] I1.D.1. Petitioner also failed to mark its exhibits in
accordance with the Prehearing Order § II.D.2 and failed to submit a list of exhibits. I
will not delay this case simply to impose sanctions or otherwise compel counsel to
comply with procedural regulations, the CRDP, and my Prehearing Order. However,
counsel for the parties are admonished to read and comply with the regulations, the
Prehearing Order, and the CRDP in every case.

> Petitioner is a “supplier” under the Act and the regulations. A “supplier” furnishes
services under Medicare and the term supplier applies to physicians or other practitioners
and facilities that are not included within the definition of the phrase “provider of
services.” Act § 1861(d) (42 U.S.C. § 1395x(d)). A “provider of services,” commonly
shortened to “provider,” includes hospitals, critical access hospitals, skilled nursing
facilities, comprehensive outpatient rehabilitation facilities, home health agencies,
hospice programs, and a fund as described in sections 1814(g) and 1835(e) of the Act.
Act § 1861(u) (42 U.S.C. § 1395x(u)). The distinction between providers and suppliers is
important because they are treated differently under the Act for some purposes.

Pursuant to 42 C.F.R. § 424.505, a provider or supplier must be enrolled in the Medicare
program and be issued a billing number to have billing privileges and to be eligible to
receive payment for services rendered to a Medicare eligible beneficiary. The effective
date of enrollment in Medicare of a physician, nonphysician practitioner, and physician
and nonphysician practitioner organizations is governed by 42 C.F.R. § 424.520(d). The
effective date of enrollment for a physician or nonphysician practitioner may only be the
later of two dates: the date when the physician filed an application for enrollment that
was subsequently approved by a Medicare contractor charged with reviewing the
application on behalf of CMS; or the date when the physician first began providing
services at a new practice location. Jd. The date of filing of the enrollment application is
the date when a signed enrollment application that is ultimately process to completion is
received by the designated Medicare contractor. 42 C.F.R. § 424.510(d)(1); 73 Fed. Reg.
69,725; 69,769 (Nov. 19, 2008). An enrolled physician or nonphysician practitioner may
retrospectively bill Medicare for services provided Medicare eligible beneficiaries up to
30 days prior to the effective date of enrollment, if circumstances precluded enrollment
before the services were provided. Retrospective billing for up to 90 days prior to the
effective date of enrollment is permitted only in case of a Presidentially-declared disaster
pursuant to 42 U.S.C. §§ 5121-5206. 42 C.F.R. § 424.521.

The Secretary has authorized CMS to deactivate a provider or supplier’s Medicare billing
privileges if the provider or supplier does not submit any Medicare claims for 12
consecutive calendar months. 42 C.F.R. § 424.540(a)(1). CMS may also deactivate a
provider or supplier’s billing privileges if the provider or supplier does not report certain
changes of information, such as a change in practice location or change of any managing
employee, within 90 calendar days of when the change occurred, or does not provide
complete and accurate information within 90 days of CMS’s request for such
information. 42 C.F.R. § 424.540(a)(2), (3). A provider or supplier “deactivated for any
reason other than nonsubmission of a claim” is required to “complete and submit a new
enrollment application to reactivate its Medicare billing privileges or, when deemed
appropriate, at a minimum, recertify that the enrollment information currently on file with
Medicare is correct.” 42 C.F.R. § 424.540(b)(1). A provider or supplier who is
“deactivated for nonsubmission of a claim” for 12 months is “required to recertify that
the enrollment information currently on file with Medicare is correct and furnish any
missing information as appropriate. The provider or supplier must meet all current
Medicare requirements in place at the time of reactivation, and be prepared to submit a
valid Medicare claim.” 42 C.F.R. § 424.540(b)(2). Deactivation of Medicare billing
privileges is to protect the provider or supplier from misuse of their billing privileges and
the Medicare Trust Funds. Deactivation does not have any effect upon the provider’s or
supplier’s participation in Medicare. 42 C.F.R. § 424.540(c).

B. Analysis

The CMS evidence shows that on about September 30, 2011, Palmetto requested that the
Petitioner revalidate its Medicare enrollment. Palmetto also advised Petitioner that if it
failed to submit the requested information in 60 days, its Medicare billing privileges may
be deactivated. Palmetto then notified Petitioner by letter dated April 5, 2012, that its
billing privileges were deactivated on that date because it had not submitted the requested
revalidation information. CMS Ex. 4. There is no evidence that Palmetto advised
Petitioner that its enrollment in Medicare would be revoked if it failed to timely submit
the requested information. Petitioner submitted the information requested by Palmetto
using a new CMS-855I, which Palmetto received on May 9, 2013. CMS Ex. 7; CMS Ex.
3 10. The evidence shows that Palmetto treated the CMS-855] as an application to
enroll in Medicare rather than an application to reactivate billing privileges and to
complete the revalidation initiated by Palmetto in September 2011. I infer from the fact
that Palmetto requested Petitioner to revalidate its Medicare enrollment information in
September 2011, that it was enrolled at that time. There is no evidence that CMS ever
revoked Petitioner’s Medicare enrollment or was authorized to do so by 42 C.F.R.

§ 424.535 or any other provision of the Act or regulations. Therefore, Palmetto erred by
attempting to determine a new effective date for Petitioner’s enrollment in Medicare.
The issue that must be decided is the effective date for the reactivation of Petitioner’s
billing privileges. The issue should be resolved favorably for Petitioner under current
CMS policy.

The relevant CMS policy is found in the Medicare Program Integrity Manual (MPIM),
ch. 15, § 15.27 (rev. 474, issued July 5, 2013, effective October 8, 2013).4 The
substantial revision to MPIM, ch. 15, § 15.27 significantly clarifies and refines the CMS
policy regarding deactivations and reactivations of provider and supplier billing
privileges. On its face, the new policy seems to be consistent with and supportive of the
Secretary’s regulation which provides that deactivation of Medicare billing privileges is
to protect the provider or supplier from misuse of their billing privileges and the
Medicare Trust Funds and does not have any effect upon the provider’s or supplier’s
participation in Medicare. 42 C.F.R. § 424.540(c) (emphasis added). Because the new
policy was issued prior to my decision in this case it is appropriate to remand to ensure
that CMS has the opportunity to apply its interpretation of the applicable regulations and
provisions of the Act. I note some important provisions of the revised policy to facilitate

* Although the MPIM is a statement of policy that does not have the force or effect of a
statute or regulation, it is important to ensure that the agency interpretation of its
regulations and enabling statutes is given appropriate weight. Therefore, it is appropriate
to treat CMS and its counsel as being bound by public statements of CMS policy to the
extent the policy is consistent with the law.
prompt action by Petitioner and CMS or its contractor related to reactivation of
Petitioner’s billing privileges. MPIM, ch. 15, § 15.27.1.1 sets forth CMS policy
regarding deactivations and § 15.27.1.2 sets forth policy regarding reactivations. CMS
policy states:

If the contractor approves a provider or supplier’s reactivation
pplication or reactivation certification package (RCP), the
reactivation effective date shall be the provider or
supplier’s date of deactivation.

2

MPIM, ch. 15 § 15.27.1.2 (emphasis added). According to CMS policy, a deactivated
provider or supplier reactivates its billing privileges by submitting a complete Medicare
enrollment application or by recertifying that enrollment information currently on file
with Medicare is correct. MPIM, ch. 15, § 15.27.1.2.1-2. The documents that must be
submitted for reactivation following deactivation for reasons other than nonsubmission of
a claim are specified in MPIM, ch. 15, § 15.27.1.2.1 B and are referred to as the
“reactivation certification packages” (RCPs). Pursuant to MPIM, ch. 15, § 15.27.1.2.1,a
provider or supplier may elect to reactivate its billing number by submitting a completed
Form CMS-855 enrollment application rather than a RCP. The supplier must also submit
a copy of the claim or information for the claim it plans to submit when billing privileges
are reactivated. MPIM, ch. 15, § 15.27.1.2.3 B. The Medicare contractor is required to
permit an opportunity for a supplier or provider requesting reactivation to correct any
deficient or incomplete RCP, and I infer, any enrollment application submitted in lieu of
aRCP. MPIM, ch. 15, § 15.27.1.2.1.A.2 and B.2.

Pursuant to 42 C.F.R. § 498.56(d), I may remand a case to CMS for consideration of a
new issue and a new determination. In this case, the new CMS policy must be considered
and effectuated consistent with the dictates of the Act and the Secretary’s regulations.
The new issue that requires determination is the effective date of Petitioner’s reactivation
of its billing privileges. CMS should apply its current policy when making the
letermination.

Accordingly, this case is remanded to CMS for processing in accordance with the Act,
regulations, and the current CMS policy controlling deactivation and reactivation of
Petitioner’s billing privileges. The parties may request that an order dismissing a case be
vacated within 60 days for good cause shown pursuant to 42 C.F.R. § 498.72. If CMS
completes its action on this case more than 60 days from the date of this Order and
Petitioner desires my further review, Petitioner will file a request for hearing referring to
this case with a copy of this Order attached.
III. Conclusion

For the foregoing reasons, this case is remanded to CMS pursuant to 42 C.F.R.

§ 498.56(d), for processing of Petitioner’s application for reactivation of its billing
privileges in accordance with 42 C.F.R. § 424.540 and current CMS policies regarding
deactivation and reactivation of billing privileges. This case is dismissed.

/s/
Keith W. Sickendick
Administrative Law Judge

